Appeals by the defendant from two judgments of the Supreme Court, Queens County (Di Tucci, J.), both rendered on June 21, 1984, convicting him of criminal possession of stolen property in the first degree, criminal possession of stolen property in the second degree, and unauthorized use of a vehicle in the third degree under indictment No. 557/83, and criminal possession of stolen property in the first degree and. unauthorized use of a vehicle in the second degree under indictment No. 921/83, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denials, after hearings (Lakritz, J., with respect to indictment No. 557/83; Leahy, J., with respect to indictment No. 921/83), of those branches of the defendant’s omnibus motions which were to suppress certain physical evidence.
*827Ordered that the judgments are affirmed.
Contrary to the defendant’s contentions, with respect to the charges in both indictments the hearing courts properly determined that the police had probable cause to arrest the defendant (see, People v Ward, 95 AD2d 233).
Further, the defendant’s challenge to his plea allocutions have not been preserved for our review (see, People v Pellegrino, 60 NY2d 636; People v Price, 128 AD2d 560) and, in any event, would not require vacatur of the guilty pleas (see, People v Harris, 61 NY2d 9).
Finally, with respect to the defendant’s claims regarding his sentences, we find that he was properly adjudicated a predicate felon (see, People v Harris, supra, at 20); the court did not abuse its discretion in denying his request for an adjournment of the sentencing proceeding; and there is no basis for modifying the imposed sentences. Lawrence, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.